Citation Nr: 0945858	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lower back, evaluated as 10 percent before 
October 16, 2008.

2.  Entitlement to an increased rating for degenerative 
changes of the lower back, evaluated as 20 percent from 
October 16, 2008.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for bilateral eye disability to include 
conjunctivitis.

4.  Entitlement to service connection for 
respiratory/pulmonary disability.

5.  Entitlement to service connection for a right elbow 
disability.  

6.  Entitlement to service connection for a left clavicle 
disability.

7.  Entitlement to an initial rating in excess of 10 percent 
for muscle contraction headaches.  

8.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and November 2007, rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The July 2007 rating decision 
continued an evaluation of 10 percent for a low back 
disability with radiculopathy to the right lower extremity.  
The November 2007 rating decision denied compensation under 
38 U.S.C.A. § 1151 for a bilateral eye 
condition/conjunctivitis.  





FINDINGS OF FACT

1.  Prior to October 16, 2008, the service-connected 
degenerative changes of the lower back is manifested by 
forward flexion to 60 degrees, extension to 5 degrees, 
bilateral lateral flexion to 15 degrees and bilateral 
rotation to 20 degrees.  There is no evidence of bed rest 
prescribed by a physician, use of assistive devices or 
ankylosis.  

2.  There is competent medical evidence of right leg 
radiculopathy before October 16, 2008 associated with 
service-connected degenerative changes of the lower back.

3.  Since October 16, 2008, the service-connected 
degenerative changes of the lower back is manifested by 
forward flexion to 60 degrees, extension to 5 degrees, 
bilateral lateral flexion to 15 degrees and rotation to 20 
degrees.  There is no evidence of bed rest prescribed by a 
physician or ankylosis.

4.  The Veteran received treatment for an eye condition in 
May 2006.  After the visit, the Veteran began taking eye 
drops for glaucoma.  The Veteran reported red and itchy eyes 
due to the drops.

5.  In July 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim of entitlement to 
service connection for respiratory/pulmonary disability.
 
6.  In July 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim of entitlement to 
service connection for a right elbow disability.

7.  In July 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim of entitlement to 
service connection for a left clavicle disability.

8.  In July 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim of entitlement to 
an initial rating in excess of 10 percent for muscle 
contraction headaches.

9.  In July 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim of entitlement to 
an initial rating in excess of 10 for radiculopathy of the 
right lower extremity.


CONCLUSIONS OF LAW

1.  Prior to October 16, 2008, the criteria for an increased 
rating to 20 percent for degenerative changes of the lower 
back have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 
5003, 5235-5243 (2009). 

2.  Prior to October 16, 2008, the criteria for the 
assignment of a separate 10 percent rating for radiculopathy 
of the right lower extremity have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 8520 (2009).

3.  Since October 16, 2008, the criteria for an increased 
rating in excess of 20 percent for degenerative changes of 
the lower back have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003, 5235-5243 (2009).

4.  Compensation under 38 U.S.C.A. § 1151 for bilateral eye 
disability to include conjunctivitis is not warranted.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2009).

5.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for respiratory/pulmonary disability are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

6.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for a right elbow disability are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

7.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for left clavicle disability are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

8.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran on the issue of entitlement to an initial rating 
in excess of 10 percent for muscle contraction headaches are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

9.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran on the issue of entitlement to an initial rating 
in excess of 10 for radiculopathy of the right lower 
extremity are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

On July 13, 2009, the Veteran requested a withdrawal of his 
claims of entitlement to service connection for a respiratory 
pulmonary condition, a right elbow disability, a left 
clavicle disability and initial ratings in excess of 10 
percent for migraine headaches and radiculopathy of the right 
lower extremities.  As the Veteran has withdrawn his appeal 
as to these issues, there remain no allegations of errors of 
fact or law for consideration.  Accordingly, the Board does 
not have jurisdiction to review this matter, and they are 
dismissed without prejudice.

II.  Increased Rating 

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-
ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  

Under Diagnostic Code 5242, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a, DC 5242.  

For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion 
for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

Analysis 

Prior to October 16, 2008

In March 2007, the Veteran filed a claim seeking entitlement 
to an increased rating for his service-connected degenerative 
changes of the lower back, which is currently evaluated as 10 
percent disabling under Diagnostic Code 5242.  He asserts 
that the impact on his daily life is not reflected in his 
current rating and his disability has increased in severity.  
A thorough review of the evidence pertinent to this appeal 
period shows that an increased rating to 20 percent rating 
under Diagnostic Code 5242 and a separate 10 percent rating 
under Diagnostic Code 8520 for radiculopathy is warranted for 
the period in question.

Treatment records dated in March 2007 show that the Veteran 
had low back pain which radiated down his right leg.  The 
examiner stated that since the onset of the Veteran's 
degenerative disease, his back has been progressively worse.  
The Veteran stated he could walk one block at a time and 
would need to stop occasionally.  The examiner noted that the 
Veteran had poor propulsion.  The examiner noted that there 
was no cervical or thoracolumbar ankylosis.  The examiner 
noted that while the Veteran was still working, his back was 
causing him increased absences at work.  The Veteran reported 
problems lifting, carrying and had a lack of stamina.  The 
Veteran had forward flexion to 60 degrees, posterior 
extension to 5 degrees, lateral flexion to 15 degrees, 
lateral rotation to 20 degrees, all with moderate difficulty, 
fatigue and pain.  There was no evidence of incoordination.  

March 2007 treatment records show no significant change with 
the Veteran's lumbar spine.  There was also no evidence of 
spondylolisthesis.  Later in the month, the Veteran presented 
for low back pain with pain radiating to both legs and his 
right buttock. 

The Veteran received a VA examination in June 2007.  The 
examiner reviewed the Veteran's case file.  The examiner 
diagnosed lumbar spine degenerative changes with right lower 
extremity radiculopathy.  The Veteran did not use assistive 
devices to walk and also did not complain of bladder 
problems.  The Veteran had range of motion as follows, 
extension to 15 degrees, flexion to 70 degrees, left lateral 
bending to 20 degrees, right lateral bending to 30 degrees 
and bilateral rotation to 20 degrees.  The Veteran was 
examined for the Deluca criteria and there was a mild 
increase in pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss in range of motion with repetitive use.  The 
examiner stated that there was no major difference between 
the x-rays of the Veteran's spine and no evidence of 
spondylolisthesis.  The examiner noted that the Veteran lost 
18-20 hours a month due to is headaches, neck and back 
conditions.  

Treatment records dated in October 2007 reveal that the 
Veteran was in a motor vehicle accident in September 2007, 
which aggravated his back pain. 

The Veteran's team leader at his place of employment wrote a 
letter dated in April 2008, stating that there has been 
several occasions when he has had to replace the Veteran due 
to physical limitations incurred from his back, neck and 
headaches.

Diagnostic Code 5003 has been considered, but the Veteran is 
not entitled to a higher rating under Diagnostic Code 5003.  
In this case, two or more major or minor joint groups are not 
involved and the Veteran's disability is rated as compensably 
disabling based on his limited motion.  As discussed above, a 
20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  The Veteran's range of motion in March 2007 
was limited to 60 degrees and therefore warrants a rating 
increase to 20 percent.  In this regard, the Board 
acknowledges that on VA examination in June 2007, flexion was 
to 70 degrees; however, it is noted that pain was present and 
that treatment reports dated in March 2007 show flexion to 60 
degrees.  As such, the Veteran's objective manifestations of 
the lumbar spine more nearly approximate the criteria for the 
assignment of a 20 percent rating.  

The Veteran is not entitled to a 40 percent rating, however.  
There is no evidence of forward flexion less than 30 degrees 
or ankylosis of the entire thoracolumbar spine.  
Additionally, there is no competent and credible evidence 
showing that the Veteran has a combined range of motion not 
greater than 120 degrees.  

The Board has also considered whether an additional 
evaluation could be assigned on the basis of functional loss 
due to the Veteran's subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).  The Board notes that the 
findings do not support an increased evaluation due to 
functional loss.  Although the Veteran has complained of pain 
and limitation of motion and impairment due to acute flare-
ups, the examiner found no evidence of loss of range of 
motion, instability, incoordination or weakness.  
Furthermore, the Veteran's 20 percent evaluation takes into 
account complaints of pain.  Therefore, an increased 
evaluation is not warranted based on the application of 38 
C.F.R. §§ 4.40, 4.45, and DeLuca.

The provisions of Diagnostic Code 5243 have also been 
considered.  However, there is no evidence of intervertebral 
disc syndrome with incapacitating episodes.  The Veteran has 
not been prescribed physician bed rest.  Thus, no 
consideration in this regard is needed.

Consideration has also been given to the assignment of 
separate ratings for the Veteran's associated neurological 
impairment.  In this regard, the Veteran's records show 
complaints of right leg radiculopathy.  The evidence of 
record shows that the Veteran had radiating pain to his right 
leg and was diagnosed with right leg radiculopathy in June 
2007.  Therefore, the Board grants a 10 percent rating for 
right leg radiculopathy prior to October 16, 2008.  The 
Veteran's symptoms are synonymous with mild incomplete 
paralysis of the right lower extremity.  However, the 
criteria for the assignment of a rating in excess of 20 
percent are not met.  The Veteran's symptoms are not 
illustrative of incomplete moderate impairment.  The Board 
also acknowledges that in March 2007 pain radiating to the 
left leg and buttocks was also noted.  Nonetheless, the 
assignment of a separate rating in this regard is not 
warranted.  The Veteran's symptoms of the left lower 
extremity overall are not indicative of mild impairment.  In 
fact, on VA examination in June 2007, only right lower 
extremity radiculopathy was noted.  The Board also notes that 
no evidence of neurological bladder or bowel impairment is 
present.  Clinical findings are negative in this regard.

In summary, for the reasons and bases set forth above, the 
Board concludes that the Veteran is entitled to an increased 
rating of 20 percent for his degenerative changes of the 
lower back and a 10 percent rating for right leg 
radiculopathy prior to October 16, 2008.  

October 16, 2008 to Present

The Veteran asserts that his degenerative changes of the 
lower back has worsened and that he is entitled to a rating 
in excess of 20 percent.  At the outset, the Board notes that 
the currently assigned 20 percent rating was initially 
granted effective October 16, 2008, under Diagnostic Code 
5242.  A review of the record reveals that an increased 
rating is not warranted at this time.  

The Veteran received a VA examination in October 2008.  The 
Veteran reported worsening back pains moderate in severity.  
The Veteran reported that he had not been hospitalized for 
his condition.  The Veteran stated that he uses a cane to 
ambulate.  The examiner noted no ankylosis.  The Veteran 
experiences radiculopathy on a regular basis to his right 
lower extremity.  The examiner found flexion to 60 degrees, 
extension to 5 degrees, lateral flexion to 15 degrees and 
lateral rotation to 20 degrees.  The Veteran's deep tendon 
reflexes were decreased, as were his ankle jerks, but pulses 
and sensations appeared to be intact.  However, along the 
medial aspect of the right calf, the Veteran experienced a 
mild decrease in sensation with pinprick testing.  The 
examiner also provided a Deluca examination revealing that 
the Veteran had moderate to occasionally severe pain, 
weakness and fatigue on flexion.  However, there was no 
incoordination.  

Diagnostic Code 5003 would not afford the Veteran a higher 
rating, as the Veteran is already receiving the maximum 
rating under Diagnostic Code 5003.  Further, the objective 
evidence of record clearly shows that no more than a 20 
percent rating is warranted under Diagnostic Code 5242.  
There is no competent and credible evidence showing that the 
Veteran has a combined range of motion not greater than 120 
degrees.  (The Veteran had range of motion to 135 degrees.)  
There is also no evidence of forward flexion less than 30 
degrees or ankylosis of the entire thoracolumbar spine.  

Under Diagnostic Code 5243, a rating in excess of 20 percent 
is warranted if there are incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months.  
No indication of prescribed bed rest is present.  While the 
Veteran testified that he has missed several days of work and 
was afraid of losing his employment, there is no indication 
that the Veteran was on bed rest for at least 4 weeks as 
prescribed by a physician.  Therefore, a higher rating in 
this regard is not warranted.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  The examiner found evidence of weakness and fatigue.  
Additionally, the Veteran has complained of pain and 
limitation of motion and impairment due to acute flare-ups.  
However, there is no evidence of additional loss of range of 
motion, instability or incoordination so as to warrant the 
assignment of a higher rating.  The Veteran's symptoms are 
adequately contemplated in the assigned 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45, and DeLuca.

As noted above, the Veteran receives a separate 10 percent 
rating for his right lower extremity, but that issue has been 
withdrawn from the appeal.  No additional consideration in 
this regard is needed.  Finally, as previously discussed, the 
assignment of separate ratings for neurological impairment of 
the left lower extremity or any bowel or bladder impairment 
is not warranted.

Accordingly, the Board finds that during the entire rating 
period on appeal, no more than a 20 percent rating is 
warranted for degenerative changes of the lower back.  The 
Veteran's low back disability since October 16, 2008, is 
appropriately rated.




Extraschedular consideration

The Board has also considered the potential application of § 
3.321(b)(1).  The evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record indicates 
that the Veteran's back disability alone did not cause marked 
interference with employment and the record does not indicate 
that his back disability has necessitated frequent 
hospitalization.  Thus, the criteria for referral for 
consideration of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

III.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151

Pertinent Law and Regulations 

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  
38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id. at 
101.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that he was diagnosed with glaucoma at VA 
and was prescribed drops to put in his eyes.  The Veteran 
asserts that these drops caused his eyes to burn and remain 
"scratchy and itchy."  The Veteran testified that he sought 
private care and his private doctor informed him that he did 
not have glaucoma and should never have been given that 
diagnosis.

May 2006 treatment records document an eye testing progress 
note, and report that an attached scanned document records 
the results of the examination.  The document was not 
attached to the file.  November 2006 records show that the 
Veteran had no proptosis or lid lag and conjunctiva were non-
icteric and non-injected.  VA treatment records do not show 
that the Veteran was diagnosed with glaucoma or that he was 
prescribed a medication for glaucoma.  

June 2007 treatment records show that the Veteran was 
prescribed artificial tears for bilateral eyes as needed and 
lubricating ointment.  

The Veteran received a VA examination in August 2007.  The VA 
examiner reviewed the claims file and all medical records.  
The examiner noted a history of retinal detachment since 
1984, due to a bungee cord incident regarding the Veteran's 
right eye in service.  The retinal detachment caused a blind 
spot in the Veteran's eye.  The Veteran reported irritation 
and redness in both eyes since 2006.  The Veteran reported 
that the irritation began when he was provided with Travatan 
drops by a VA doctor to deal with glaucoma.  The VA examiner 
found no evidence in the records that glaucoma was diagnosed 
or that medication for glaucoma was prescribed.  The Veteran 
reported that he requires lubricating drops every day and 
attributes it to the medication for glaucoma he says he was 
prescribed.  The VA examiner noted that the claimed 
medication the Veteran took has side effects of redness and 
itching and is experienced by a minority of patients and 
nearly always subsides with discontinuation of the eye drop.  
The examiner stated that the Veteran currently has 
conjunctivitis and that the conjunctivitis cannot be 
attributed to the medicine prescribed.  The examiner 
concluded by stating that while the Veteran received a 
diagnosis from a private doctor that he did not have 
glaucoma, one evaluation is not sufficient to exclude the 
diagnosis of glaucoma.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, it must be shown that the hospital care, medical 
or surgical treatment, or examination caused additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable healthcare provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's or, in appropriate 
cases, the Veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  

In this case, the Veteran does not assert that his eyes were 
not timely treated, but rather that he received drops for a 
disability he did not have.  There is no evidence of record 
that the Veteran was in fact diagnosed with glaucoma or that 
a medication was prescribed for glaucoma.  Thus, there 
appears to be a question of whether the Veteran has any 
additional disability due to treatment received.  In any 
event, even if the Board assumes that additional disability 
is present, the claim is meritless as there is no evidence 
that the examiner failed to exercise the degree of care that 
would be expected of a reasonable healthcare provider.  

There is also no evidence that the hospital did not have 
informed consent.  The Veteran had decision-making capacities 
and was able to communicate decisions regarding his 
healthcare.  He also voiced concerns regarding his eyes in 
the past and had a history of retinal detachment.  
Furthermore, the Board finds that there is no competent 
medical evidence of record to support a conclusion that the 
Veteran's itchy red eyes were not reasonably foreseeable in 
connection with eye treatment.  

The Board has considered statements and testimony provided by 
the Veteran.  However, there is no showing that the Veteran 
is qualified to provide an opinion concerning the cause of 
his itchy red eyes.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for bilateral itchy red eyes and 
conjunctivitis.  As such, that doctrine is not applicable in 
the instant appeal and his claim must be denied.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in October 2007, advising the 
Veteran of what was needed to substantiate a claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  The RO provided 
a VCAA notice letter in May 2007, advising the Veteran of 
what information must be submitted to substantiate claims of 
service connection and increased ratings.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2007 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Although no longer required, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).
The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date in a March 2006 letter. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the Veteran with VA examinations 
in connection with his claim for an increased rating for 
degenerative changes of the lower back.  The examinations are 
adequate for rating purposes and the examiners also reviewed 
the Veteran's claims file. 

With regard to the Veteran's claim for benefits under 
38 U.S.C.A. § 151,  the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See De La Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  Therefore, the Board finds that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim, and that VA has no further duty 
to notify him of the evidence needed to substantiate his 
claim.  See 38 U.S.C.A. § 5103A.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Prior to October 16, 2008, entitlement to an increased rating 
to 20 percent for degenerative changes of the lower back is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds. 

Prior to October 16, 2008, entitlement to a separate rating 
of 10 percent for right leg radiculopathy is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds. 

Since October 16, 2008, entitlement to an increased rating 
for degenerative changes of the lower back, evaluated as 20 
percent, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bilateral eye disability to include conjunctivitis is 
denied.

The appeal for entitlement to service connection for 
respiratory/pulmonary disability is dismissed without 
prejudice.  

The appeal for entitlement to service connection for a right 
elbow disability is dismissed without prejudice.  

The appeal for entitlement to service connection for a left 
clavicle disability is dismissed without prejudice.  




The appeal for entitlement to an initial rating in excess of 
10 percent for muscle contraction headaches is dismissed 
without prejudice.  

The appeal for entitlement to an initial rating in excess of 
10 percent for radiculopathy of the right lower extremity is 
dismissed without prejudice.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


